RESPONSE TO APPLICANT’S ARGUMENTS
	Applicant’s arguments filed 5/14/21 have been persuasive.
REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: generate at least a graphical secret share, wherein the graphical secret share is a graphical design that contains at least one feature of the first three-dimensional graphical design but lacks at least one other feature of the first three-dimensional graphical design, wherein generating the at least a graphical secret share further comprises: generating a second three-dimensional graphical form having a second three- dimensional shape and a second dimension set in three dimensions, wherein the second three- dimensional form comprises at least a dummy feature, wherein the at least a dummy feature is not a part of three-dimensional graphical design; adding the at least a local geometric feature to the second three-dimensional graphical form; and generating the at least a graphical secret share as a function of the second three- dimensional graphical form and the at least a local geometric feature; and provide the at least a graphical secret share to at least a contributor device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645.  The examiner can normally be reached on M-F 8-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU K NGUYEN/Primary Examiner, Art Unit 2616